— Decree, Supreme Court, New York County, entered June 10, 1974, awarding $45,000 for the land and improvements of the claimants, unanimously modified, on the law, to the extent of increasing the award to $49,219, and otherwise affirmed, without costs and without disbursements. Under all the circumstances presented, the evaluation used should have been based on a capitalization rate of 6.4% resulting in an increased award as indicated. However, we agree with the trial court that claimant was not entitled to any additional compensation for loss of plottage (cf. Matter of the City of N. Y. [Manhattan Sav. Bank], 13 A D 2d 942). Concur — McGivem, P. J., Markewieh, Kupferman, Lupiano and Lane, JJ.